                                                                                 Page 1 of 2
      Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 1 of 13 Page ID #:1135


May Shin - Update No.25- Metropolitan Detention Center- Los Angeles


From:     LOS-Warden-S
To:       philip_gutierrez@cacd.uscourts.gov; pla_chambers@cacd.uscourts.gov
Date:     11/23/2020 1:16 PM
Subject: Update No.25- Metropolitan Detention Center- Los Angeles
CC:       Cuauhtemoc_Ortega@fd.org; DSFischer@cacd.uscourts.gov; Fox, Brandon; ...
BC:       May Shin



Dear Judge Gutierrez and Magistrate Judge Abrams,

I write to provide a further update on the status of the Metropolitan Detention Center in Los Angeles
(“MDCLA”) and its response to the Coronavirus Disease 2019 (COVID-19) pandemic.

As I emailed last Monday, there has been a significant outbreak of COVID-19 at the MDCLA. Unfortunately,
as we have continued to test our inmate population, we are finding positive inmates on housing units in
addition to 6 North. As of today, there are 203 inmates with confirmed positive COVID-19 tests results at
MDCLA. These additional positive tests have now placed most of MDCLA’s housing units on either
quarantine or isolation status. More specifically, housing units 5 North, 6 South, 8 North (the Special Housing
Unit), the 8 South Annex, and 9 North are currently on quarantine. Housing units 6 North, 7 North and 8
South are on isolation. Housing Unit 5 South remains the institution’s designated intake quarantine unit.

The inmates will not be removed from quarantine or isolation until they can satisfy the CDC and BOP’s
standards of termination of that status. For inmates in quarantine, this requires that they have a confirmed
negative test taken no earlier than day 14 of the quarantine. BOP COVID-19 Pandemic Response Plan,
Module 3, p. 6. Furthermore, while in either quarantine or isolation status, each inmate will be closely
monitored with symptom and temperature checks conducted at least once a day. BOP COVID-19 Pandemic
Response Plan, Module 4, p. 7 and 13.

As I emailed last week, the BOP cannot simply release a list of inmates who are either in isolation or on
quarantine. Instead, if you or the any of the attorneys in the case have a question about a specific inmate, I
would ask that you contact the institution so that we can provide information about the inmate’s quarantine or
isolation status.

Finally, given this situation, we will be extending our previously announced limits on internal movement with
the institution through at least December 15, 2020. As a result, all VTC hearings, VTC visits, legal and social
visitation, use of TRULINCS and all telephone calls are suspended through at least that date. Although
cognizant of the issues that these suspensions may present, we are implementing these procedures to minimize
the potential of further exposure and spread of the virus within the institution. Any lesser measures creates the
opportunity of the virus to spread even further within the institution.

I will continue to keep you informed of the situation, including when the institution can resume modified
operations.

Once again, thank you for the patience and cooperation you have extended to our institution throughout this
emergency period. If you have any questions, please do not hesitate to contact my office or our legal team and
we will provide you with that information. Again, I ask that you disseminate this letter to all of the Judges in




file:///C:/Users/BOP45883/AppData/Local/Temp/1/XPgrpwise/5FBBB64ALOSDOM1LOSAD...                      12/16/2020
                                                                                 Page 2 of 2
      Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 2 of 13 Page ID #:1136


the District Court so that it can be shared as widely as possible. Furthermore, I am again copying this email to
the individuals and agencies indicated below.

Sincerely,

W. Z. Jenkins II
Warden

cc:     Honorable Dale S. Fischer
        Kiry K. Gray, District Court Executive & Clerk of Court
        Nicola T. Hanna, United States Attorney
        Tracy Wilkison, First Assistant United States Attorney
        Brandon Fox, Chief of the Criminal Division, USAO
        Cuauhtemoc Ortega, Federal Public Defender
        Amy M. Karlin, Chief Deputy of the Federal Public Defender’s Office
        Marilyn E. Bednarski, CJA Panel
        Anthony M. Solis, CJA Panel
        David M. Singer, U.S. Marshal
        Rogelio Nuno Marquez, Assistant Chief U.S. Marshal
        Michelle Carey, Chief U.S. Probation Officer




file:///C:/Users/BOP45883/AppData/Local/Temp/1/XPgrpwise/5FBBB64ALOSDOM1LOSAD...                     12/16/2020
                                                                                 Page 1 of 2
      Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 3 of 13 Page ID #:1137


May Shin - Update No.24- Metropolitan Detention Center- Los Angeles


From:     LOS-Warden-S
To:       philip_gutierrez@cacd.uscourts.gov; pla_chambers@cacd.uscourts.gov
Date:     11/16/2020 11:56 AM
Subject: Update No.24- Metropolitan Detention Center- Los Angeles
CC:       Cuauhtemoc_Ortega@fd.org; DSFischer@cacd.uscourts.gov; Fox, Brandon; ...
BC:       May Shin



Dear Judge Gutierrez and Magistrate Judge Abrams,

I write to provide a further update on the status of the Metropolitan Detention Center in Los Angeles
(“MDCLA”) and its response to the Coronavirus Disease 2019 (COVID-19) pandemic.

As I explained last week, on Tuesday, November 3, 2020, our medical staff tested an inmate who was due for
release for COVID-19 utilizing the rapid testing machine which resulted in a positive test for COVID-19. As
is also standard agency procedure, our staff also obtained a second nasal swab and sent it out to a local
laboratory for confirmation of the result. Unfortunately, this second nasal swab confirmed the positive result
and this inmate remains in isolation.

As I also explained, we immediately placed this inmate’s housing unit, 6 North, on quarantine and began
obtaining nasal swabs from all of the inmates housed in that housing unit. I must report that 99 of the inmates
on that housing unit have so far had their tests return “positive”. All of these inmates have been placed in
isolation and will remain in that status until they have satisfied the CDC and BOP standards for the
discontinuation of isolation. As is also standard agency procedure, the remainder of the inmates from 6 North
must remain on quarantine as a result of their potential exposure to these positive COVID-19 cases.

On Saturday, November 14, 2020, an inmate on housing unit 7 North became symptomatic. Our medical staff
tested the inmate utilizing the rapid testing machine which resulted in a positive test for COVID-19. We are
still awaiting the results of the second nasal swab that was sent out to a local laboratory for confirmation of the
result. All inmates on 7 North will be tested for COVID-19. As a precaution, 20% of every other housing unit
will also be tested for COVID-19. The inmates will not be removed from quarantine or isolation until they can
satisfy the CDC and BOP’s standards of termination of that status.

Please note that the BOP cannot simply release a list of inmates who are either in isolation or on quarantine.
Instead, please contact the institution if you would like to know if an inmate is on quarantine or isolation
status.

Given the current number of positive cases, we will be limiting inmate movement for all inmates in the
institution. As a result, all VTC hearings and VTC visits have been temporarily suspended. Furthermore, in-
person legal and social visitation are also temporarily suspended. All telephone calls, whether legal calls or
telephonic hearings, are also temporarily suspended. Although cognizant of the issues that these suspensions
may present, we are implementing these procedures to avoid even the potential of exposure and spread of the
virus to other inmates, staff and visitors. Any lesser measures creates the opportunity of the virus to spread
even further within the institution and we simply cannot take that risk.

I will continue to keep you informed of the situation, including when the institution can resume modified




file:///C:/Users/BOP45883/AppData/Local/Temp/1/XPgrpwise/5FB2690ALOSDOM1LOSADM... 12/16/2020
                                                                                 Page 2 of 2
      Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 4 of 13 Page ID #:1138


operations.

Once again, thank you for the patience and cooperation you have extended to our institution throughout this
emergency period. If you have any questions, please do not hesitate to contact my office or our legal team and
we will provide you with that information. Again, I ask that you disseminate this letter to all of the Judges in
the District Court so that it can be shared as widely as possible. Furthermore, I am again copying this letter to
the individuals and agencies indicated below.

Sincerely,

W. Z. Jenkins II
Warden

cc:     Honorable Dale S. Fischer
        Kiry K. Gray, District Court Executive & Clerk of Court
        Nicola T. Hanna, United States Attorney
        Tracy Wilkison, First Assistant United States Attorney
        Brandon Fox, Chief of the Criminal Division, USAO
        Cuauhtemoc Ortega, Federal Public Defender
        Amy M. Karlin, Chief Deputy of the Federal Public Defender’s Office
        Marilyn E. Bednarski, CJA Panel
        Anthony M. Solis, CJA Panel
        David M. Singer, U.S. Marshal
        Rogelio Nuno Marquez, Assistant Chief U.S. Marshal
        Michelle Carey, Chief U.S. Probation Officer




file:///C:/Users/BOP45883/AppData/Local/Temp/1/XPgrpwise/5FB2690ALOSDOM1LOSADM... 12/16/2020
Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 5 of 13 Page ID #:1139
Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 6 of 13 Page ID #:1140
Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 7 of 13 Page ID #:1141
Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 8 of 13 Page ID #:1142
Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 9 of 13 Page ID #:1143
Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 10 of 13 Page ID #:1144
Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 11 of 13 Page ID #:1145
Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 12 of 13 Page ID #:1146
Case 8:20-cr-00127-MWF Document 129-3 Filed 01/25/21 Page 13 of 13 Page ID #:1147
